Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 08/15/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20180005840, Hereinafter “Liu”) in view of Laurent et al. (US6988936B2, Hereinafter “Laurent”). 
A method of processing a substrate having a polysilicon layer (See Para. 20), the method comprising:
loading the substrate on a processing system (100, See Para. 14 and Fig. 1 and 5 Step 502) the processing system comprising a polishing module (106 See Para. 14 and Fig. 1) and a cleaning module (104, See Fig. 1) couple to the polishing module (See Fig. 1), the polishing module comprising at least a first platen and a second platen (116, See Fig. 1), each of the first platen and the second platen comprising a polishing pad (120, See Fig. 2 and Para. 18) for polishing the substrate;
applying an abrasive slurry on the first platen of the polishing module (132 See Fig. and Para. 40; “In step 504, the CMP polishing process is conducted on the wafer 124”);
planarizing the polysilicon layer of the substrate (See Para. 22 and 40; “the initial CMP process steps may be focused on surface treatments that include planarization of the wafer 124”) on the polishing pad of the first platen by the abrasive slurry; (See Para. 22 and 40 and Fig. 5 Step 504)
applying a surfactant solution (“, See Para 36 and also  23 and 24, and Fig. 2) on the polishing pad of the platen (See Para 23 and 24); and
treating the polysilicon layer of the substrate on the polishing pad of the platen by the surfactant solution (See Para 36 and also 23-24 and 40 “The surface 138 of the wafer 124 may be changed from hydrophobic to hydrophilic by soaking or otherwise applying the hydrophilic solution 137 to the wafer 124”).
Liu does not directly disclose in which of the platens the CMP process is done, thus is silent to the surfactant solution being applied on the second platen and the substrate being treated by the surfactant solution on the second platen. 
Laurent discloses a method of processing a substrate where the substrate is transferred to a second platen (Rinsing plate, Fig. 3, “a rinsing plate may be used in rinsing the surface. The same plate may even be used for rinsing and polishing. Preferably, different plates are used”) and applies a surfactant solution on the polishing pad of the second platen (See Col 9 line ,30-40); and
treating the polysilicon layer (See Col 9 line ,30-40) of the substrate on the polishing pad of the second platen (Rinsing plate, Fig. 3 - Step 42) by the surfactant solution (See Col 9 line ,30-40; Rinsing plate, Fig. 3 - Step 42). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Liu to incorporate the teachings of Laurent and apply the surfactant solution on a second plate and treat the substrate with the surfactant solution in the secondary plate (See Col 9 line ,30-40, Fig. 3 - Step 42). Doing so would work against the possibility that residues resulting from the polishing are trapped between the plate and the surface to be rinsed., thereby reducing the risk of trapped residues eroding the wafer surface when it is mixed with the rinsing solution and carried by the plate during rinsing (See Col 9, line 30-40).
Regarding Claim 2 Liu as modified discloses the method of claim 1, Liu does not directly disclose the abrasive slurry comprising at least one of silica, ceria, alumina, titania, zirconia and germania. The use of silica alumina and the other mentioned materials is known in the art of CMP processes. Laurent discloses the use of silica particles in the abrasive (See Col 7, Line 49-55 “Silica particles may for example be used as the grit particles, at least in the context of silicon surfaces”). Thus, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Liu to incorporate the teachings of Laurent and use the abrasive slurry containing silica particles, since the use of silica particles is known in the art of CMP processes. 
Regarding Claim 6 Liu as modified discloses the method of claim 1, further comprising: moving the substrate from the polishing module to the cleaning module (See Para. 14, 40 “In step 510 (Fig. 5), after rinsing the wafer 124, the wafer 124 is transferred from the first platen 118 to a second platen. The second platen may be a platen in the cleaning module 104”); and cleaning the polysilicon layer of the substrate in the cleaning module.  (See Para 40 and Fig. 5, “In step 512 the wafer 124 is then cleaned. The wafer 124 may be cleaned in the cleaning module 104”)
Regarding Claim 8 Liu as modified discloses the method of claim 1, wherein surface property of the polysilicon layer changes from hydrophobic to hydrophilic after being treated by the surfactant solution (See Para. 36 and 24, “the hydrophilic solution 137 may be a hydrophilic solution or include a hydrophilic solution that is operable to change the surface 138 of the wafer 124 from hydrophobic to hydrophilic on a molecular level”.)
Claim 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20180005840, Hereinafter “Liu”) in view of Laurent et al. (US6988936B2, Hereinafter “Laurent”) in further view of Zhang et al. (US20070006894A1, Hereinafter “Zhang”).
Regarding Claim 3 Liu as modified discloses the method of claim 1, Liu does not directly disclose the surfactant solution being a non-ionic surfactant solution. Zhang discloses a method of processing a substrate where the surfactant is a non-ionic surfactant (See Para. 24, “If the dispersant comprises a surfactant, the surfactant may be nonionic”).  It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Liu to incorporate the teachings of Zhang and have the surfactant being non-ionic surfactant since the use of non-ionic surfactants is known in the art of Semiconductor manufacturing processes (“See Para. 24 of Zhang;)
Regarding Claim 4 Liu as modified discloses the method of claim 3, wherein the non-ionic surfactant solution comprises 0.1 wt % to 5 wt % of non-ionic surfactant. (See Table 1 of Zhang Where the disclosed amount of surfactant used in the process solutions is .15%wt - .30%wt, quantities that are within the claimed range).
Regarding Claim 5, Liu as modified discloses the method of claim 4, wherein the non-ionic surfactant is an alcohol ethoxylates. (See Para. 24 of Zhang: “Still further exemplary surfactants include alcohol (primary and secondary) ethoxylates, amine ethoxylates, glucosides, glucamides, polyethylene glycols, poly (ethylene glycol-co-propylene glycol…”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20180005840, Hereinafter “Liu”) in view of Laurent et al. (US6988936B2, Hereinafter “Laurent”) in further view of Eric Bergman (US 6240933 B1; Hereinafter “Bergman”). 
Regarding Claim 7 Liu as modified discloses the method of claim 6, Liu is silent to the polysilicon layer is cleaned by a hydrogen fluoride (f) solution and a standard cleaning 1 (SC1) solution in the cleaning module. Bergman discloses a method of processing a substrate wherein the cleaning steps comprise cleaning the wafer/substrate with Hydrogen Fluoride (HF) and SC1 (See Col 1 Line 44-64). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Liu to incorporate the teachings of Bergman and clean the substrate using a hydrogen fluoride (f) solution and a standard cleaning 1 (SC1) solution in the cleaning module. Doing so would aid in removing various particulate materials from the semiconductor surfaces which can more easily attach as a result of the surface being made hydrophobic (See Col 1 Line 62), thereby providing better cleaning results (a cleaner wafer with less particulate).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lu et al. (US 20050170980 A1) – Relates to a wafer polishing and cleaning method where the surfactant solution is applied on a different platen than the polishing process.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G SANTIAGO MARTINEZ/               Examiner, Art Unit 3723                                                                                                                                                                                         
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723